Citation Nr: 1018894	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right leg 
disorder to include as secondary to a service-connected 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 
1979 and from December 1980 to October 1987.  While the 
Veteran received an honorable discharge from his first period 
of service, the discharge for his second period of service 
was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In October 2008, the Board issued a decision denying service 
connection for a back disorder, a right leg disorder, 
bilateral hearing loss, and tinnitus.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court issued 
an order granting the parties' Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision in part and remanded 
the issues of entitlement to service connection for a back 
disorder, a right leg disorder, bilateral hearing back to the 
Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of the Veteran's assertion that a back 
disorder, a right leg disorder, and bilateral hearing loss 
are related to his first period of service from December 1977 
to June 1979.  Specifically, the Veteran notes that his 
service treatment records show that he injured his back in 
January 1978 after slipping and falling off a truck.  While 
the Veteran reinjured his back in May 2004, he contends that 
his current back disorder is related to the initial injury in 
service.  The Veteran also contends that he suffers from a 
right leg disorder, specifically, it appears that he is 
alleging secondary service connection as private medical 
records show right leg pain secondary to the Veteran's back 
disorder.  Finally, with regard to his claim for bilateral 
hearing loss, the Veteran asserts that he was exposed to 
excessive noise in service while working as a gunner.  The 
Veteran attributes his current bilateral hearing loss to this 
acoustic trauma.  

The Veteran's service treatment records are not available for 
review.  Despite the unavailability of official service 
treatment records, the Veteran submitted his own personal 
copies of in-service treatment records showing that he 
injured his back in January 1978 after slipping and falling 
off a truck and was treated for a contused coccyx.  No 
separation examination is of record.  

Private treatment records show an impression of lumbar 
radiculopathy in June 2004.  Particularly, in the June 2004 
private treatment report, the physician noted that the 
Veteran reported a history of back pain in 1999, treated with 
chiropractic manipulation, with improvement.  Thereafter, in 
May 2004, the Veteran reported recurrent back pain after 
splitting wood and performing heavy lifting daily on the job.  
The pain reportedly was in the right anterolateral thigh to 
the knee with severe knee pain mainly at night.  

As there is evidence of a back injury during service, medical 
evidence of a current diagnosis of a back disorder and an 
allegation back pain since military service (see July 2005 
claim), the Board finds that a VA examination for the 
Veteran's claimed back disorder is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Also, as the Veteran appears to be claiming 
entitlement to service connection for a right leg disorder 
secondary to the back disorder a VA examination for the 
Veteran's claimed right leg disorder is also warranted.    

During VA audiological examination in May 2007, the Veteran 
reported hearing problems beginning in 1998 when he took a 
pre-employment physical and was told that his hearing was 
"shot."  The 1998 private audiological examination report 
is not included in the claims file and attempts should be 
made to obtain it.  



Finally, the May 2007 VA audiological examiner indicated that 
he could not provide an etiological opinion between the 
Veteran's current hearing loss and military service because 
there was no evidence of the Veteran's in-service hearing 
status.  38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As 
such, another examination is warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the necessity 
of obtaining a copy of the 1998 pre-
employment physical where the Veteran 
was told that his hearing was "shot."  
Inform the Veteran that he may submit 
these records himself or authorize VA to 
obtain them on his behalf.  

If the Veteran submits a release and 
authorization for VA to obtain those 
records, the AMC/RO should take 
appropriate action.  

2.  After completion of the 
foregoing, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature and 
likely etiology of his back disorder 
and right leg disorders and the 
relationship, if any, between these 
disorders and the Veteran's military 
service and/or a service-connected 
disability.  The examiner's attention 
is directed to the in-service 
treatment records showing that the 
Veteran injured his back in January 
1978 after slipping and falling off a 
truck and was treated for a contused 
coccyx.  The examiner's attention is 
also directed to the private 
treatment records showing an 
impression of lumbar radiculopathy as 
early as June 2004.  The claims 
folder must be made available to the 
examiner for review.  

Based on the examination and review 
of the record, the examiner is 
requested to express an opinion as to 
the following:  

(a) regarding the low back, provide a 
diagnosis for any pathology found and 
offer an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed low back disorder 
is related to the Veteran's military 
service.  

(b) regarding the right leg, provide 
a diagnosis for any pathology found.  
If a right leg disorder is diagnosed, 
the examiner should also opine 
whether it is at least as likely as 
not that this right leg disorder is 
related to the Veteran's low back 
disorder, military service, and/or a 
service-connected disorder.

A complete rationale should be given 
for all opinions and conclusions 
expressed.   

3.  Afford the May 2007 VA examiner the 
opportunity to supplement his report.  The 
examiner should again opine as to whether 
it is at least as likely as not that the 
Veteran's bilateral hearing loss is 
related to his military service, to 
include the Veteran's alleged noise 
exposure.  The examiner is specifically 
notified that service connection for 
hearing loss is not precluded where 
hearing was within normal limits at 
separation pursuant to 38 C.F.R. § 3.385.     

If the May 2007 VA examiner is 
unavailable or determines that 
another examination is needed, the 
AMC/RO should schedule the Veteran 
for a new VA examination and direct 
the new examiner to give his or her 
opinion regarding the above question.

A complete rationale should be given for 
all opinions and conclusions expressed.  

  4.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
Veteran's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


